Title: To Thomas Jefferson from James Madison, 24 July 1788
From: Madison, James
To: Jefferson, Thomas


          
            
              Dear Sir
            
            New York 24. July 1788
          
          Your two last unacknowledged favors were of Decr. 20. and Feby. 6. They were received in Virginia, and no opportunity till the present precarious one by the way of Holland, has enabled me to thank you for them.
          I returned here about ten days ago from Richmond which I left a day or two after the dissolution of the Convention. The final question on the new plan of Government was put on the 25th. of June. It was twofold 1. whether previous amendments should be made a condition of ratification. 2. directly on the Constitution in the form it bore. On the first the decision was in the negative, 88 being no, 80 only ay. On the second and definitive question, the ratification was affirmed by 89 ays against 79. noes. A number of alterations were then recommended to be considered in the mode pointed out in the Constitution itself. The meeting was remarkably full; Two members only being absent and those known to be on the opposite sides of the question. The debates also were conducted on the whole with very laudable moderation and decorum, and continued untill both sides declared themselves ready for the question. And it may be safely concluded that no irregular opposition to the System will follow in that State, at least with the countenance of the leaders on that side. What local eruptions may be occasioned by ill-timed or rigorous executions of the Treaty of peace against British debtors, I will not pretend to say. But altho’ the leaders, particularly H——y and M—s—n, will give no countenance to popular violences it is not to be inferred that they are reconciled to the event, or will give it a positive support. On the contrary both of them declared they could not go that length, and an attempt was made under their auspices to induce the minority to sign an address to the people which if it had not been defeated by the general moderation of the party, would probably have done mischief.
          Among a variety of expedients employed by the opponents to gain proselytes, Mr. Henry first and after him Col. Mason introduced the opinions, expressed in a letter from a correspondent [Mr. Donald or Skipwith I believe] and endeavored to turn the influence of your name even against parts, of which I knew you approved. In this situation I thought it due to truth as well as that it would be most agreeable to yourself and accordingly took the liberty to state some of your opinions on the favorable side. I am informed that copies or extracts of a letter from you were handed about at the  Maryld. Convention with a like view of impeding the ratification.
          N. Hampshire ratified the Constitution on the 21st. Ult: and made the ninth State. The votes stood 57 for and 46. against the measure. S. Carolina had previously ratified by a very great majority. The Convention of N. Carolina is now sitting. At one moment the sense of that State was considered as strongly opposed to the system. It is now said that the tide has been for some time turning, which with the example of other States and particularly of Virginia prognosticates a ratification there also. The Convention of N. York has been in Session ever since the 17th. Ult: without having yet arrived at any final vote. Two thirds of the members assembled with a determination to reject the Constitution, and are still opposed to it in their hearts. The local situation of N. York, the number of ratifying States and the hope of retaining the federal Government in this City afford however powerful arguments to such men as Jay, Hamilton, the Chancellor Duane and several others; and it is not improbable that some form of ratification will yet be devised by which the dislike of the opposition may be gratified, and the State notwithstanding made a member of the new Union.
          At Fredericksburg on my way hither I found the box with Cork Acorns Sulla and peas, addressed to me. I immediately had it forwarded to Orange from whence the Contents will be disposed of according to your order. I fear the advanced season will defeat the experiments. The few seeds taken out here by the President at my request and sown in his garden have not come up. I left directions in Virginia for obtaining acorns of the Willow Oak this fall, which shall be sent you as soon as possible. Col. Carrington tells me your request as to the Philosophical Transactions was complied with in part only, the 1st. volume, being not to be had. I have enquired of a Delegate here from Rhode Island for further information concerning W. S. Brown, but can learn nothing precise. I shall continue my enquiries, and let you know hereafter the result.
          July. 26. We just hear that the Convention of this State have determined by a small majority to exclude from the ratification every thing involving a condition and to content themselves with recommending the alterations wished for.
          As this will go by way of Holland I consider its reaching you as extremely uncertain. I forbear therefore to enter further into our public affairs at this time. If the packets should not be discontinued, which is surmised by some, I shall soon have an opportunity  of writing again. In the mean time I remain with the sincerest affection Your friend & Servt.,
          
            Js. Madison Jr.
          
          
            P.S. Crops in Virginia of all sorts were very promising when I left the State. This was the case also generally throughout the States I passed thro’ with local exceptions produced in the Wheat fields by a destructive insect which goes under the name of the Hessian fly. It made its first appearance several years ago on Long Island, from which it has spread over half this State, and a great part of New Jersey; and seems to be making an annual progress in every direction.
          
        